DETAILED ACTION
	 This communication is responsive to the Information Disclosure Statement filed 30 September 2020.  Claims 1, 2, 4-10, 12-18, and 20-23 remain allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The purpose of this communication is to provide Applicant with a corrected copy of the Information Disclosure Statement dated 30 September 2020. The entry "101788855" to "Yong, Ma" on page 2 is incorrectly listed in the section for US Patent Application Publications. A correction has been made to the entry "10178855" to "Huawei Device Co Ltd" on page 4, such that the entry is now directed towards "101788855".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145